Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 1 of 21 Page ID #:264

 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
11   B-5, INC., a Kansas corporation; and   Case No.: 5:20-cv-532-PSG-KK
     B & T INDUSTRIES, LLC, a Kansas
12                                          Honorable Philip S. Gutierrez
     limited liability company,
13
      Plaintiffs/Counterclaim Defendants,
14                                          SECOND [PROPOSED] STIPULATED
           v.                               PROTECTIVE ORDER
15
     ACCU-TAC, LLC, a California            [NOTE CHANGES MADE BY
16   limited liability company; LUIS        COURT]
17   FELIPE SALAZAR, an individual;
     and DOES 1 through 50, inclusive,
18
19    Defendants/Counterclaim Plaintiffs.
20
21
22
23
24
25
26
27
28


                           STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 2 of 21 Page ID #:265

 1 I.     Purposes and Limitations
 2        Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles. The parties further acknowledge, as set forth
11 below, that this Stipulated Protective Order does not entitle them to file confidential
12 information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
13 followed and the standards that will be applied when a party seeks permission from
14 the court to file material under seal.
15 II.    Good Cause Statement
16        The parties to this action all conduct online marketing services for car
17 dealerships. Plaintiff and Defendants have competitive business interests with each
18 other. Plaintiff alleges that Defendants have committed acts of trade secret
19 misappropriation involving customer leads for the purchase of vehicles and
20 proprietary systems. (Defendants deny these allegations.) This action is likely to
21 involve trade secrets, customer and pricing lists and other valuable research,
22 development, commercial, financial, technical and proprietary information for
23 which special protection from public disclosure and from use for any purpose other
24 than prosecution of this action is warranted. Such confidential and proprietary
25 materials and information consist of, among other things, confidential business or
26 financial information, information regarding confidential business practices, or other
27 confidential research, development, or commercial information (including
28 information implicating privacy rights of third parties), information otherwise

                                          1
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 3 of 21 Page ID #:266

 1 generally unavailable to the public, or which may be privileged or otherwise
 2 protected from disclosure under state or federal statutes, court rules, case decisions,
 3 or common law. Accordingly, to expedite the flow of information, to facilitate the
 4 prompt resolution of disputes over confidentiality of discovery materials, to
 5 adequately protect information the parties are entitled to keep confidential, to ensure
 6 that the parties are permitted reasonable necessary uses of such material in
 7 preparation for and in the conduct of trial, to address their handling at the end of the
 8 litigation, and serve the ends of justice, a protective order for such information is
 9 justified in this matter. It is the intent of the parties that information will not be
10 designated as confidential for tactical reasons and that nothing be so designated
11 without a good faith belief that it has been maintained in a confidential, non-public
12 manner, and there is good cause why it should not be part of the public record of this
13 case.
14 III.    Terms Of Protective Order
15         Pursuant to the parties’ joint request that the Court enter this Order, and their
16 agreement that the following limitations and restrictions should apply to documents
17 and information produced for inspection and copying during the course of this
18 litigation (the “Action”), the Court hereby ORDERS that:
19         1.    Scope. This Protective Order (hereinafter “Protective Order” or
20 “Order”) shall apply to all documents or other information produced in the course of
21 discovery in this Action that the producing person or entity (the “Producing Entity”)
22 has designated as “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER” or
23 “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER” (either a
24 “Confidentiality Designation” or collectively the “Confidentiality Designations”)
25 pursuant to this Order, including but not limited to, all initial disclosures, all
26 responses to discovery requests, all deposition testimony and exhibits, and all
27 materials (including documents or testimony) produced by non-parties in response
28 to subpoenas issued in connection with this matter, including all copies, excerpts,

                                           2
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 4 of 21 Page ID #:267

 1 and summaries thereof (collectively the “Confidential Information”).
 2        2.     Purpose. The purpose of this Protective Order is to protect against the
 3 unnecessary disclosure of Confidential Information.
 4        3.     Disclosure Defined. As used herein, “disclosure” or “to disclose”
 5 means to divulge, reveal, describe, summarize, paraphrase, quote, transmit, or
 6 otherwise communicate Confidential Information, and the restrictions contained
 7 herein regarding disclosure of Confidential Information also apply with equal force
 8 to any copies, excerpts, analyses, or summaries of such materials or the information
 9 contained therein, as well as to any pleadings, briefs, exhibits, transcripts or other
10 documents which may be prepared in connection with this litigation which contain
11 or refer to the Confidential Information or information contained therein.
12        4.     Designating Material
13        a.     Designating Material as Confidential: Any party, or any third party
14 subpoenaed by one of the parties, may designate as Confidential and subject to this
15 Protective Order any documents, testimony, written responses, or other materials
16 produced in this case if they contain information that the Producing Entity asserts in
17 good faith is protected from disclosure by statute or common law, including, but not
18 limited to, confidential personal information, medical or psychiatric information,
19 trade secrets, personnel records, or such other sensitive commercial information that
20 is not publicly available. Information that is publicly available may not be designated
21 as Confidential. The designation of materials as Confidential pursuant to the terms
22 of this Protective Order does not mean that the document or other material has any
23 status or protection by statute or otherwise except to the extent and for the purposes
24 of this Order.
25        b.     Designating Material as Attorneys’ Eyes Only. Any party, or any
26 third party subpoenaed by one of the parties, may designate as Attorneys’ Eyes Only
27 and subject to this Protective Order any materials or information that meet the test
28 set forth in Paragraph 4.a, but as to which the Producing Entity also asserts in good

                                          3
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 5 of 21 Page ID #:268

 1 faith that the information is so competitively sensitive that the receipt of the
 2 information by parties to the litigation could result in competitive harm to the
 3 Producing Entity.
 4         5.    Form and Timing of Designation.
 5         a.    Documents and Written Materials. The Producing Entity shall
 6 designate any document or other written materials as confidential pursuant to this
 7 Order by marking each page of the material with a stamp setting forth the
 8 Confidentiality Designation, if practical to do so. The person or entity designating
 9 the material shall place the stamp, to the extent possible, in such a manner that it will
10 not interfere with the legibility of the document. Materials shall be so-designated
11 prior to, or at the time of, their production or disclosure.
12         b.    Electronically Stored Information (“ESI”): If a production response
13 includes ESI, the Producing Entity shall make an effort to include within the
14 electronic files themselves the Confidentiality Designation to the extent it is
15 practicable. If that is not practicable, then the Producing Entity shall designate in a
16 transmittal letter or email to the party to whom the materials are produced (the
17 “Receiving Party”) using a reasonable identifier (e.g., the Bates range) any portions
18 of the ESI that should be treated as “CONFIDENTIAL – SUBJECT TO
19 PROTECTIVE ORDER,” and any portions of the ESI that should be treated as
20 “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER.”
21         c.    Deposition Testimony. Deposition testimony will be deemed
22 confidential only if designated as such when the deposition is taken or within 10
23 (ten) business days after receipt of the deposition transcript. Such designation must
24 indicate which Confidentiality Designation applies, and must be specific as to the
25 portions of the transcript and/or any exhibits to which that Confidentiality
26 Designation applies, except that any exhibit that was marked with a Confidentiality
27 Designation at the time of production, and which still bears that mark at the time of
28 its use in a deposition, shall be presumed to fall within the provisions of this Order

                                           4
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 6 of 21 Page ID #:269

 1 without further designation.
 2        6.     Limitation of Use.
 3        a.     General      Protections.   All   information    that   has   received   a
 4 Confidentiality Designation, including all information derived therefrom, shall be
 5 used by any Receiving Party solely for purposes of prosecuting or defending this
 6 Action. A Receiving Party shall not use or disclose the Confidential Information for
 7 any other purpose, including but not limited to any business, commercial, or
 8 competitive purpose. Except as set forth in this Order, a Receiving Party shall not
 9 disclose Confidential Information to any third party. This Order shall not prevent the
10 Producing Entity from using or disclosing information it has designated as
11 Confidential Information, and that belongs to the Producing Entity, for any purpose
12 that the Producing Entity deems appropriate, except that the Producing Entity’s
13 voluntary disclosure of Confidential Information outside the scope of this Action
14 may impact the protection that this Order would otherwise provide with regard to
15 such information, once disclosed.
16        b.     Persons to Whom Information Marked “Confidential” May Be
17 Disclosed. Use of any information, documents, or portions of documents marked
18 “CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER,” including all
19 information derived therefrom, shall be restricted solely to the following persons
20 who agree to be bound by the terms of this Protective Order, subject to the
21 limitations set forth in paragraph 6(d), unless additional persons are stipulated by
22 counsel or authorized by the Court:
23        i.     outside counsel of record for the parties, and the administrative staff of
24 outside counsel's firms;
25        ii.    in-house counsel for the parties, and the administrative staff for each
26 in-house counsel;
27        iii.   any party to this action who is an individual;
28        iv.    as to any party to this action who is not an individual, every employee,

                                           5
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 7 of 21 Page ID #:270

 1 director, officer, or manager of that party, but only to the extent necessary to further
 2 the interest of the parties in this litigation;
 3         v.     independent consultants or expert witnesses (including partners,
 4 associates and employees of the firm which employs such consultant or expert)
 5 retained by a party or its attorneys for purposes of this litigation, but only to the
 6 extent necessary to further the interest of the parties in this litigation, and only after
 7 such persons have completed the certification attached hereto as Attachment A,
 8 Acknowledgment of Understanding and Agreement to be Bound;
 9         vi.    the Court and its personnel, including, but not limited to, stenographic
10 reporters regularly employed by the Court and stenographic reporters not regularly
11 employed by the Court who are engaged by the Court or the parties during the
12 litigation of this action;
13         vii.   the authors and the original recipients of the documents as well as any
14 corporate representatives designated under Fed. R. Civ. P. 30(b)(6) by the Producing
15 Entity;
16         viii. any court reporter or videographer reporting a deposition;
17         ix.    employees of copy services, microfilming or database services, trial
18 support firms, and/or translators who are engaged by the parties during the litigation
19 of this action;
20         x.     interviewees, potential witnesses, deponents, hearing or trial witnesses,
21 and any other person, where counsel for a party to this action in good faith
22 determines the individual should be provided access to such information in order for
23 counsel to more effectively prosecute or defend this action (as long as the disclosure
24 occurs in the presence of counsel, and copies, duplicates, images, or the like are not
25 removed or retained by any interviewee, potential witness, deponent, or hearing or
26 trial witness), provided, however, that in all such cases the individual to whom
27 disclosure is to be made has been informed that the information contained in the
28 disclosed document(s) is confidential and protected by Court Order, and the

                                             6
                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 8 of 21 Page ID #:271

 1 individual has completed the certification attached hereto as Attachment A,
 2 Acknowledgment of Understanding and Agreement to be Bound; or
 3         xi.    any other person agreed to in writing by the parties. Prior to being
 4 shown any documents produced by another party marked “CONFIDENTIAL –
 5 SUBJECT TO PROTECTIVE ORDER,” any person listed under paragraph 6(b)(3),
 6 6(b)(4), or 6(b)(11) shall be advised that the Confidential Information is being
 7 disclosed pursuant to and subject to the terms of this Protective Order.
 8         c.     Persons to Whom Information Marked “Attorneys’ Eyes Only”
 9 May Be Disclosed. Use of any information, documents, or portions of documents
10 marked “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,”
11 including all information derived therefrom, shall be restricted solely to the
12 following persons who agree to be bound by the terms of this Protective Order,
13 subject to the limitations set forth in paragraph 6(d), unless additional persons
14 are stipulated by counsel or authorized by the Court:
15         i.     outside counsel of record for the parties, and the administrative staff of
16 outside counsel's firms;
17         ii.    independent consultants or expert witnesses (including partners,
18 associates and employees of the firm which employs such consultant or expert)
19 retained by a party or its attorneys for purposes of this litigation, but only to the
20 extent necessary to further the interest of the parties in this litigation, and only after
21 such persons have completed the certification attached hereto as Attachment A,
22 Acknowledgment of Understanding and Agreement to be Bound;
23         iii.   the Court and its personnel, including, but not limited to, stenographic
24 reporters regularly employed by the Court and stenographic reporters not regularly
25 employed by the Court who are engaged by the Court or the parties during the
26 litigation of this action;
27
28

                                             7
                                STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 9 of 21 Page ID #:272

 1        iv.    the authors and the original recipients of the documents as well as any
 2 corporate representatives designated under Fed. R. Civ. P. 30(b)(6) by the Producing
 3 Entity;
 4        v.     any court reporter or videographer reporting a deposition;
 5        vi.    employees of copy services, microfilming or database services, trial
 6 support firms, and/or translators who are engaged by the parties during the litigation
 7 of this action;
 8        vii.   any other person agreed to in writing by the parties.
 9 Prior to being shown any documents produced by another party marked
10 “ATTORNEYS’ EYES ONLY – SUBJECT TO PROTECTIVE ORDER,” any
11 person listed under paragraph 6(c)(8) shall be advised that the Confidential
12 Information is being disclosed pursuant to and subject to the terms of this Protective
13 Order.
14        d.     Limitations. The terms of this Protective Order do not apply to the
15 Court and court personnel, who are subject only to the Court’s internal procedures
16 regarding the handling of material filed or lodged, including material filed or lodged
17 under seal. Nothing in this Protective Order shall be construed as authorizing or
18 encouraging a party to disobey a lawful subpoena or court order issued in another
19 action.
20        7.     Inadvertent Production. Inadvertent production of any document or
21 information with a Confidentiality Designation shall be governed by Fed. R. Evid.
22 502. Pursuant to subsections (d) and (e) of that Rule, the parties agree to, and the
23 Court orders, protection of Protected Information against claims of waiver
24 (including as against third parties and in other Federal and State proceedings) in the
25 event such information is produced during the course of the Litigation, whether
26 pursuant to a Court order, a parties’ discovery request, or informal production, as
27 follows:
28        a.     the production of documents or electronically stored information

                                          8
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 10 of 21 Page ID #:273

  1 (“ESI”) (including, without limitation, metadata) subject to a legally recognized
  2 claim of privilege or other protection from production or other disclosure
  3 (collectively, “Protected Information”), including without limitation the attorney-
  4 client privilege and work-product doctrine, shall in no way constitute the voluntary
  5 disclosure of such Protected Information;
  6        b.     the production of Protected Information shall not result in the waiver of
  7 any privilege or protection associated with such Protected Information as to the
  8 receiving party, or any third parties, and shall not result in any waiver of protection,
  9 including subject matter waiver, of any kind;
 10        c.     if any document or ESI (including, without limitation, metadata)
 11 produced by a party is potentially subject to a legally recognizable privilege,
 12 immunity, or other right not to produce such information, the Producing Entity will
 13 promptly notify the Receiving Party in writing that it has inadvertently produced
 14 Protected Information, identify the Protected Information by Bates Number range,
 15 and request return or sequester such Protected Information until the Producing Entity
 16 confirms whether it does indeed assert any privilege protecting this information.
 17 Once the Producing Entity asserts privilege over such Protected Information (as
 18 described in Subparagraph (e) below), the Receiving Party will return, sequester, or
 19 destroy all copies of such Protected Information, along with any notes, abstracts or
 20 compilations of the content thereof, within ten (10) business days of notice from the
 21 Producing Entity;
 22        d.     upon the request of the Producing Entity, the Receiving Party will
 23 promptly inform any individuals who have read or have had access to the Protected
 24 Information of the inadvertent production, and will request that each such individual
 25 return, sequester, or destroy all copies of such Protected Information, along with any
 26 notes, abstracts or compilations of the content thereof;
 27        e.     if the Producing Entity intends to assert a claim of privilege or other
 28 protection over Protected Information identified by the receiving party, the

                                           9
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 11 of 21 Page ID #:274

  1 Producing Entity will, within ten (10) business days of receiving the Receiving
  2 Party’s written notification, inform the Receiving Party of such intention in writing
  3 and shall provide the Receiving Party with a log for such Protected Information that
  4 is consistent with the requirements of the Federal Rules of Civil Procedure, setting
  5 forth the basis for the claim of privilege, immunity or basis for non-disclosure, and
  6 in the event, if any portion of the Protected Information does not contain privileged
  7 or protected information, the Producing Entity shall also provide to the Receiving
  8 Party a redacted copy of the Protected Information that omits the information that
  9 the Producing Entity believes is subject to a claim of privilege, immunity or other
 10 protection;
 11         f.    in addition to Paragraph 7.c. above, if, during the course of the
 12 litigation, a party determines it has produced Protected Information, the Producing
 13 Entity may notify the Receiving Party of such production in writing. The Producing
 14 Entity’s written notice must identify the Protected Information by Bates Number
 15 range, the privilege or protection claimed, and the basis for the assertion of the
 16 privilege and shall provide the receiving party with a log for such Protected
 17 Information that is consistent with the requirements of the Federal Rules of Civil
 18 Procedure, setting forth the basis for the claim of privilege, immunity or basis for
 19 non-disclosure, and in the event any portion of the Protected Information does not
 20 contain privileged or protected information, the Producing Entity shall also provide
 21 to the receiving party a redacted copy of the Protected Information that omits the
 22 information that the Producing Entity believes is subject to a claim of privilege,
 23 immunity or other protection. The Producing Entity may also request the return of
 24 the Protected Information. After receiving such written notification, the Receiving
 25 Party must, within ten (10) business days of receiving the written notification, return,
 26 sequester, or destroy the specified Protected Information and any copies, along with
 27 any notes, abstracts or compilations of the content thereof;
 28

                                           10
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 12 of 21 Page ID #:275

  1        g.     a Receiving Party’s return, sequestration, or destruction of such
  2 Protected Information as provided in the Subparagraphs above will not act as a
  3 waiver of the Receiving Party’s right to move for the production of the returned,
  4 sequestered, or destroyed Protected Information on grounds that the Protected
  5 Information is not in fact subject to a viable claim of privilege or other protection.
  6 However, the Receiving Party is prohibited and estopped from arguing that the
  7 Producing Entity’s production of the Protected Information in this matter acts as a
  8 waiver of applicable privileges or protections, that the disclosure of the Protected
  9 Information by the Producing Entity was not inadvertent, that the Producing Entity
 10 did not take reasonable steps to prevent the disclosure of the Protected Information,
 11 or that the Producing Entity did not take reasonable steps to rectify such disclosure;
 12 and
 13        h.     nothing contained herein is intended to or shall limit a Producing
 14 Entity’s right to conduct a review of documents or ESI (including, without
 15 limitation, metadata), for relevance, responsiveness, and/or the segregation of
 16 privileged and/or protected information before such information is produced to the
 17 Receiving Party;
 18        i.     prior to production to another party, all copies, electronic images,
 19 duplicates, extracts, summaries, or descriptions (collectively “copies”) of documents
 20 marked with a Confidentiality Designation under this Order, or in any individual
 21 portion of such a document, shall be affixed with the same Confidentiality
 22 Designation if it does not already appear on the copy. All such copies shall thereafter
 23 be entitled to the protection of this Order. The term “copies” shall not include
 24 indices, electronic databases, or lists of documents provided these indices, electronic
 25 databases, or lists do not contain substantial portions or images of the text of
 26 confidential documents or otherwise disclose the substance of the Confidential
 27 Information contained in those documents.
 28

                                           11
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 13 of 21 Page ID #:276

  1         8.    Filing Materials Containing Information with a Confidentiality
  2 Designation. In the event a party seeks to file with the Court any Confidential
  3 Information subject to protection under this Order, that party must take appropriate
  4 action to ensure that the document receives proper protection from public disclosure,
  5 including: (a) filing a redacted document; (b) where appropriate (e.g., in relation to
  6 discovery and evidentiary motions), submitting the document solely for in camera
  7 review; or (c) seeking permission to file the document under seal by filing a motion
  8 for leave to file under seal. When a party seeks to file documents with Confidential
  9 Information under seal, it must follow the procedures set forth in Civil Local Rule
 10 79-5.
 11         The ultimate burden of demonstrating the need for and appropriateness of a
 12 sealing order is borne by the moving party, but may require the producing party (the
 13 designating person or entity) to provide a detailed analysis, document by document,
 14 of the propriety of secrecy, providing reasons and legal citations. Regardless of
 15 whether the parties agree, it remains the Court’s independent obligation to determine
 16 whether a seal is appropriate for any given document or portion thereof. Any
 17 proposed sealing, even when compelling reasons exist, must be narrowly tailored to
 18 serve the compelling reasons.
 19         Confidential Information may only be filed under seal pursuant to a separate
 20 court order authorizing the sealing of the specific Confidential Information at issue.
 21 The parties may not send documents to the Court for in camera review without prior
 22 authorization. If a party’s request to file Confidential Information under seal is
 23 denied by the Court, then the Receiving Party may file the information in the public
 24 record unless otherwise instructed by the Court.
 25         9.    Attorneys Allowed to Provide Advice. Nothing in this Order shall bar
 26 or otherwise restrict any attorney for any party from rendering advice to his or her
 27 client with respect to this case or from doing anything necessary to prosecute or
 28

                                           12
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 14 of 21 Page ID #:277

  1 defend this case and furthering the interests of his or her client, except for the
  2 disclosure of the Confidential Information as proscribed in this Order.
  3        10.    Excluding Others From Access. Whenever information bearing a
  4 Confidentiality Designation pursuant to this Protective Order is to be discussed at a
  5 deposition, the person or entity that designated the information may exclude from
  6 the room any person, other than persons designated in Paragraph 6 of this Order, as
  7 appropriate, for that portion of the deposition.
  8        11.    No Voluntary Disclosure to Other Entities. The parties or anyone
  9 acting on their behalf may not voluntarily disclose any Confidential Information to
 10 any state or federal law enforcement or regulatory agency, or any employee thereof,
 11 except in this litigation as set forth in Paragraph 6 of this Order or as otherwise
 12 commanded by law or provided in this Order. Nothing in this Order shall prevent a
 13 party from providing information in its possession in response to a valid order or
 14 subpoena from a law enforcement or regulatory agency requiring the production of
 15 such information, except that, prior to such production, the party producing the
 16 information shall provide as much advance notice as possible to the person or entity
 17 that designated the material as confidential to facilitate that party’s efforts to
 18 preserve the confidentiality of the material, if warranted.
 19        12.    Disputes as to Designations. Each party has the right to dispute the
 20 Confidentiality Designation asserted by any other party or subpoenaed person or
 21 entity in accordance with this Protective Order. Any party may challenge a
 22 designation of confidentiality at any time that is consistent with the Court's
 23 Scheduling Order. If a party believes that any documents or materials have been
 24 inappropriately designated by another party or subpoenaed party, that party shall
 25 confer with counsel for the person or entity that designated the documents or
 26 materials. As part of that conferral, the designating person or entity must assess
 27 whether redaction is a viable alternative to complete non-disclosure. If any party
 28 challenges the Confidentiality Designation of any document or information, the

                                           13
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 15 of 21 Page ID #:278

  1 burden to properly maintain the designation shall, at all times, remain with the
  2 person or entity that made the designation to show that said document or information
  3 should remain protected pursuant to Federal Civil Rule 26(c). In the event of
  4 disagreement, the challenging party shall initiate the dispute resolution process
  5 under Local Rule 37.1 et seq. A party who disagrees with the designation must
  6 nevertheless abide by that designation until the matter is resolved by agreement of
  7 the parties or by order of the Court. The parties may request in such motion that the
  8 Court review privileged or documents subject to a disputed Confidentiality
  9 Designation in camera, but may not send documents to the Court for in camera
 10 review without prior authorization.
 11        13.    Information Security Protections. Any person in possession of
 12 Confidential Information received from another person or entity in connection with
 13 this Action shall maintain an information security program that includes reasonable
 14 administrative, technical, and physical safeguards designed to protect the security
 15 and confidentiality of such Confidential Information, protect against any reasonably
 16 anticipated threats or hazards to the security of such Confidential Information, and
 17 protect against unauthorized access to or use of such Confidential Information.
 18        If a Receiving Party discovers a breach of security, including any actual or
 19 suspected unauthorized access, to Confidential Information subject to this Order,
 20 they shall: (1) notify the person or entity who designated the materials under the
 21 terms of this Order of such breach; (2) investigate and take reasonable efforts to
 22 remediate the effects of the breach; and (3) provide sufficient information about the
 23 breach so that the Producing Entity can reasonably ascertain the size and scope of
 24 the breach. The Receiving Party agrees to cooperate with the Producing Entity or
 25 law enforcement in investigating any such security incident. In any event, the
 26 Receiving Party shall promptly take all necessary and appropriate corrective action
 27 to terminate the unauthorized access.
 28

                                          14
                             STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 16 of 21 Page ID #:279

  1         14.   All Trials Open to Public. All trials, and certain pretrial proceedings
  2 and hearings, are open to the public (collectively a “Public Hearing” or “Public
  3 Hearings”). Any use of Confidential Information (defined as any Disclosure or
  4 Discovery Material that is marked with a Confidentiality Designation) at trial or
  5 other court hearings or proceedings shall be governed by the orders of the trial judge.
  6 However, if a party intends to present at a Public Hearing any document or
  7 information that has been so designated, the party intending to present such
  8 document or information shall provide advance notice to the person or entity that
  9 made the Confidentiality Designation at least (5) five days before the Public Hearing
 10 by identifying the documents or information at issue as specifically as possible (i.e.,
 11 by Bates Number, page range, deposition transcript line, etc.) without divulging the
 12 actual documents or information. Any person may then seek appropriate relief from
 13 the Court regarding restrictions on the use of such documents or information at trial,
 14 or sealing of the courtroom, if appropriate.
 15         15.   No Waiver of Right To Object. This Order does not limit the right of
 16 any party to object to the scope of discovery in the above-captioned action.
 17         16.   No Determination of Admissibility. This Order does not constitute a
 18 determination of the admissibility or evidentiary foundation for the documents or a
 19 waiver of any party’s objections thereto.
 20         17.   No Admissions. Designation by either party of information or
 21 documents under the terms of this Order, or failure to so designate, will not constitute
 22 an admission that information or documents are or are not confidential or trade
 23 secrets. Neither party may introduce into evidence in any proceeding between the
 24 parties, other than a motion to determine whether the Protective Order covers the
 25 information or documents in dispute, the fact that the other party designated or failed
 26 to designate information or documents under this Order.
 27         18.   No Prior Judicial Determination. This Order is based on the
 28 representations and agreements of the parties and is entered for the purpose of

                                           15
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 17 of 21 Page ID #:280

  1 facilitating discovery in this action. Nothing in this Order shall be construed or
  2 presented as a judicial determination that any documents or information as to which
  3 counsel or the parties made a Confidentiality Designation is in fact subject to
  4 protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise
  5 until such time as the Court may rule on a specific document or issue.
  6         19.    Order Subject to Modification. This Order shall be subject to
  7 modification by the Court on its own motion or on motion of a party or any other
  8 person with standing concerning the subject matter.
  9         20.    Parties May Consent to Disclosure. Nothing shall prevent disclosure
 10 beyond the terms of this Order if all parties consent to such disclosure, or if the
 11 Court, after notice to all affected parties, permits such disclosure. Specifically, if and
 12 to the extent any party wishes to disclose any Confidential Information beyond the
 13 terms of this Order, that party shall provide all other parties with reasonable notice
 14 in writing of its request to so disclose the materials. If the parties cannot resolve their
 15 disagreement with respect to the disclosure of any Confidential Information, then a
 16 party may petition the Court for a determination of these issues. Any such motion
 17 must be brought in strict compliance with Local Rules 37-1 and 37-2 (including the
 18 Joint Stipulation requirement) and the parties may request in such motion that the
 19 Court review the privileged documents in camera, but may not send documents to
 20 the Court for in camera review without prior authorization. In addition, any
 21 interested member of the public may also challenge the designation of any material
 22 as confidential, pursuant to the terms of this paragraph.
 23         21.    Return of Materials Upon Termination of Litigation. Upon the
 24 written request and expense of the Producing Entity, within 30 days after the entry
 25 of a final judgment no longer subject to appeal on the merits of this case, or the
 26 execution of any agreement between the parties to resolve amicably and settle this
 27 case, the parties and any person authorized by this Protective Order to receive
 28 Confidential Information shall return to the Producing Entity, or destroy, all

                                            16
                               STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 18 of 21 Page ID #:281

  1 information and documents subject to this Protective Order, unless the specific
  2 document or information has been offered into evidence or filed without restriction
  3 as to disclosure. The party requesting the return of materials shall pay the reasonable
  4 costs of responding to its request. The party returning or destroying the documents
  5 or other information shall certify that it has not maintained any copies of
  6 Confidential Information, except as permitted by this Order.
  7         22.   Counsel Allowed to Retain Copy of Filings. Nothing in this
  8 Protective Order shall prevent outside counsel for a party from maintaining in its
  9 files a copy of any filings in the Action, including any such filings that incorporate
 10 or attach Confidential Information. Moreover, an attorney may use his or her work
 11 product in subsequent litigation provided that such use does not disclose any
 12 Confidential Information.
 13
 14         SO ORDERED.
 15
 16 Dated: 10/30/2020                              ____________________________
 17                                                HON. KENLY KIYA KATO
                                                   U.S. Magistrate Judge
 18
 19
      AGREED TO:
 20
 21 /s/__/Glenn D. Bellamy____________             /s/ Tyler R. Train____________

 22 Glenn D. Bellamy (pro hac vice)                Brenton R. Babcock
    Wood Herron & Evans LLP                        Tyler R. Train
 23 2700 Carew Tower                               Womble Bond Dickinson (US) LLP
    4441 Vine Street                               00 Spectrum Center Drive, Suite 700
 24 Cincinnati, Ohio 45202                         Irvine, CA 92618
    Tel: 513-707-0243                              657-266-1073
 25 gbellamy@whe-law.com                           brent.babcock@wbd-us.com
 26
      and                                          ATTORNEYS FOR DEFENDANTS
 27
      Samuel Yu
 28
      KAHANA | FELD
                                           17
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 19 of 21 Page ID #:282

  1 2603 Main Street | Suite 350
      Irvine, California 92614
  2 Tel: 949-812-4781
  3 syu@kahanafeld.com
  4 ATTORNEYS FOR PLAINTIFFS
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              18
                                 STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 20 of 21 Page ID #:283

  1                                     EXHIBIT A

  2                 UNITED STATES DISTRICT COURT
  3        CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION

  4
      B-5, INC., et al.,                   Case No.: 5:20-cv-532-PSG-KK
  5    Plaintiffs/Counterclaim Defendants,
  6                                        Honorable Philip S. Gutierrez
            v.
  7
      ACCU-TAC, LLC, et al.,
  8
       Defendants/Counterclaim Plaintiffs.
  9
 10
 11           AGREEMENT TO BE BOUND BY PROTECTIVE ORDER
 12
 13        I, _________________________, hereby acknowledge that I received a copy
 14 of the Protective Order in this action. I read and understood the Protective Order and
 15 agree to be bound by its provisions. I agree not to copy or use any CONFIDENTIAL
 16 or HIGHLY CONFIDENTIAL - ATTORNEY EYES ONLY information that may
 17 be provided to me for any purpose other than in connection with my retention in
 18 connection with this action, and I agree not to reveal any such information to any
 19 person not authorized by the Protective Order.
 20        I further acknowledge and understand that a violation of the Protective Order
 21 may subject me to penalties of the Court, and I hereby submit to the jurisdiction of
 22 the United States District Court for the Central District of California in connection
 23 with any proceedings concerning enforcement of the Protective Order.
 24
 25 Dated: ___________________                    ____________________________
 26
 27
 28

                                           19
                              STIPULATED PROTECTIVE ORDER
Case 5:20-cv-00532-PSG-KK Document 31 Filed 10/30/20 Page 21 of 21 Page ID #:284

  1                            CERTIFICATE OF SERVICE
  2
  3         I hereby certify that on the 27th day of October, 2020, I will electronically file
  4 the foregoing document with the Clerk of the Courts using the CM/ECF system. I
  5 hereby certify that I will electronically serve the following CM/ECF user below:
  6
      Brenton R. Babcock, Esq.
  7 Tyler R. Train, Esq.
      Womble Bond Dickinson US LLP
  8 400 Spectrum Center Drive, Suite 700
      Irvine, CA 92618
  9 Brent.babcock@wbd-us.com
      Tyler.Train@wbd-us.com
 10
 11
      (Attorney of Defendants Accu-Tac, LLC and Luis Felipe Salazar)
 12
 13
      Dated this 27th day of October, 2020.
 14
 15
                                              ___________________________
 16
                                                     Christine Dockery
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 1
                                    CERTIFICATE OF SERVICE
